Eberhardt, Judge.
Our judgment (State Hwy. Dept. v. Calhoun, 114 Ga. App. 501 (151 SE2d 806)), having been reversed by the Supreme Court (Calhoun v. State Hwy. Dept., 223 Ga. 65 (153 SE2d 418)), insofar as we applied the Act of 1966 (Ga. L. 1966, pp. 320, 327), (which the Supreme Court holds to be unconstitutional) and held that evidence admitted or a charge given contrary to the terms of that Act required a reversal of the judgment, we hereby conform our judgment as found in Division 5 (a, b) to that of the Supreme Court. Other portions of our judgment, being unaffected by the Supreme Court ruling, stand. Having so conformed, we find no error and the judgment of the trial court is

Affirmed.